Case 2:20-cv-02253-JJT Document 60-1 Filed 01/28/21 Page 1 of 5




                EXHIBIT 1
Case 2:20-cv-02253-JJT Document 60-1 Filed 01/28/21 Page 2 of 5
         Case 2:20-cv-02253-JJT Document 60-1 Filed 01/28/21 Page 3 of 5


commencement of the action. The State Court’s finding must be given preclusive effect and Plaintiff’s

Complaint must be dismissed for failure to state a claim upon which relief can be granted.

The Trial Court’s order states:
        Defendant is not entitled to a dismissal. She was personally served where she resides in
        Arizona, at the same address listed in her Motion [paper’s signature line]. Additionally,
        the exhibits to the Response [brief] show that the address listed on her account
        statements is the same address as where she was served. Defendant is, therefore,
        conducting business in Arizona. The Court has both personal and general jurisdiction
        over the Defendant. A.R.S § 12-401 provides that venue is proper in a county where a
        defendant resides. Defendant was residing in a residence in Chandler, Maricopa County
        when she was served with process.


Please reply if will dismiss or amend the complaint so as to not require me to bring the Rule 12(b)

(6) motion to dismiss.




From: ac <lcheek9167@aol.com>
Sent: Friday, December 18, 2020 1:44 PM
To: Abraham Kaplan <kaplan@parkerdk.com>
Subject: Re: Re. Cheek v. Gurstel Law Firm et al CV-20-2253 PHX-JJT USDC AZ

Good Evening Attorney Kaplan,
Yes you did miss my call at approximately 2:02PM EST. As per local rule 12.1 (c) I do need to confer
with you I prefer a written notice.
       "The movant may comply with this rule through personal, telephonic, or written notice of
       the issues that it intends to assert in a motion. A motion that does not contain the required
       certification may be stricken summarily."
I am always open for discussion of settlement in this matter.
Thanks
LeGretta F. Cheek

-----Original Message-----
From: Abraham Kaplan <kaplan@parkerdk.com>
To: ac <lcheek9167@aol.com>
Sent: Fri, Dec 18, 2020 1:56 pm
Subject: RE: Re. Cheek v. Gurstel Law Firm et al CV-20-2253 PHX-JJT USDC AZ

(c) Motions to Dismiss for Failure to State a Claim or for Judgment on the Pleadings. No motion to
dismiss for failure to state a claim or counterclaim, pursuant to Federal Rule of Civil Procedure 12(b)(6),
         Case 2:20-cv-02253-JJT Document 60-1 Filed 01/28/21 Page 4 of 5


or motion for judgment on the pleadings on a claim or counterclaim, pursuant to Federal Rule of Civil
Procedure 12(c), will be considered or decided unless the moving party includes a certification that,
before filing the motion, the movant notified the opposing party of the issues asserted in the motion and
the parties were unable to agree that the pleading was curable in any part by a permissible amendment
offered by the pleading party. The movant may comply with this rule through personal, telephonic, or
written notice of the issues that it intends to assert in a motion. A motion that does not contain the
required certification may be stricken summarily.

LRCiv 12.1(c)




From: ac <lcheek9167@aol.com>
Sent: Friday, December 18, 2020 12:51 PM
To: Abraham Kaplan <kaplan@parkerdk.com>
Subject: Re: Re. Cheek v. Gurstel Law Firm et al CV-20-2253 PHX-JJT USDC AZ

Good Afternoon Attorney Kaplan,
I have a question what local rule is it that you must confer with me before filing a responsive pleading?
Thanks
LeGretta Cheek

-----Original Message-----
From: Abraham Kaplan <kaplan@parkerdk.com>
To: Lcheek9167@aol.com <Lcheek9167@aol.com>
Cc: Mary Beeman <Beeman@parkerdk.com>
Sent: Fri, Dec 18, 2020 11:53 am
Subject: Re. Cheek v. Gurstel Law Firm et al CV-20-2253 PHX-JJT USDC AZ

Good morning Ms. Cheek,

I represent the Defendants in the above titled lawsuit. Originally filed in United States District Court NC
then transferred to AZ. I obtained your email from your recent filing with the court.

I will be filing a responsive pleading on behalf of the Defendants today, and pursuant to the local
procedural rules am required to conduct a meet and confer prior to filing. Are you available now to
discuss? If yes, what is a good number I can reach you by?
Case 2:20-cv-02253-JJT Document 60-1 Filed 01/28/21 Page 5 of 5
